Citation Nr: 0112790	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran's improved pension benefits were properly 
reduced, effective February 1999, due to additional countable 
income.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1999.  The veteran testified at a personal hearing 
at the RO in September 1999.  A statement of the case was 
issued in November 1999, and a substantive appeal was 
received in December 1999. 


FINDINGS OF FACT

1.  In connection with his annual Improved Pension 
Eligibility Verification Report received in January 1999, the 
veteran reported to VA that he had received a one-time 
pension benefit payment of $1250.

2.  Based on this information, the RO reduced the monthly 
amount of the veteran's VA pension award, effective February 
1999.


CONCLUSION OF LAW

The reduction of the veteran's improved pension benefits 
effective February 1999, based on his income, was proper.  
38 U.S.C.A. § 1521 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.23, 3.271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
various communications from the RO to the veteran regarding 
his VA pension and pertinent requirements.  The amount of the 
additional income in question is not in dispute, merely the 
amount to be counted as income.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for calculating countable income 
for VA pension purposes.  The Board concludes that the 
discussions in the statement of the case and letters have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought, and there has therefore been compliance 
with VA's notification requirement.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's claim and that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of he result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Factual background

The veteran has been eligible for the receipt of pension 
benefits for many years.

The veteran submitted an eligibility verification report in 
January 1999.  He reported that he was in receipt of Social 
Security benefits and a culinary pension of $87 per month.  
He attached a statement from the Southern Nevada Culinary and 
Bartenders Pension Trust that reflected the fact that he had 
received a net payment of $1000.  The total amount was $1250, 
and $250 was withheld for Federal income tax.  He wrote that 
he had contacted the trust and was told that this was a one-
time benefit as it was money owed to members.

By award letter dated January 1999, the RO notified the 
veteran of a reduction in his pension benefits.  This action 
was based on a determination that, effective February 1999, 
his countable annual income was $7462.  This was based on 
Social Security income of $5160, other retirement of $1052 
and other income of $1250.  Effective February 2000, his 
benefits were increased, based on the fact that he would no 
longer have "other income."  

The veteran testified at a hearing at the RO in September 
1999.  He related that he only received a check for $1000 and 
that he never saw any of the $250 that was sent directly to 
the Internal Revenue Service.  He also indicated that he had 
many expenses, but denied having medical expenses.  

Analysis 

As already noted, the veteran has been in receipt of VA 
pension benefits.  The amount of benefits is set by law.  The 
maximum rates of improved pension benefits shall be reduced 
by the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Under the governing 
criteria, the maximum annual pension rate for a veteran with 
no dependents was $8778 (effective December 1998).  

Under the governing criteria, payments of any kind from any 
source shall be included as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Pension computations of 
income will include nonrecurring income for a full 12-month 
annualization period following receipt of the income.  
Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period.  
38 C.F.R. § 3.271(a)(3).

Subject to certain specified limitations, the following shall 
be excluded from countable income for the purpose of 
determining entitlement to pension benefits:  (a) Welfare; 
(b) maintenance; (c) VA pension benefits; (d) reimbursement 
for casualty loss; (e) profit from sale of property; (f) 
joint accounts; (g) medical expenses; (h) expenses of last 
illness, burials, and just debts; (i) educational expenses; 
(j) child's income; (k) Domestic Volunteer Service Act 
Programs; (l) distributions of funds under 38 U.S.C.A. § 1718 
(West 1991); (m) hardship exclusion of child's available 
income; (n) survivor benefit annuity; (o) Agent Orange 
settlement payments; (p) restitution to individuals of 
Japanese ancestry; (q) cash surrender value of life 
insurance; (r) income received by American Indian 
beneficiaries from trust or restricted lands; (s) Radiation 
Exposure Compensation Act payments; and (t) Alaskan Native 
Claims Settlement Claims Act payments.  38 C.F.R. § 3.272.

The veteran concedes that he received the payment from the 
Culinary and Bartenders Trust.  He argues, however, that he 
only received a payment of $1000 and that the RO counted the 
entire amount of the check, that is, $1250.  There is no 
provision not to include the amount of the tax on this one-
time payment he received.  The veteran has also referred to 
his various expenses and argues, in effect, that the quality 
of his life has been compromised because of the reduction of 
his improved pension benefits.  As noted above, there are 
certain exceptions as to what constitutes income or what may 
be excluded from a determination of a recipient's income.  
The payment the veteran received does not fall within the 
purview of any of the exceptions.  In addition, while medical 
expenses may be used to reduce income, the veteran 
specifically denied during the hearing that he had such 
expenses.  The mere fact that his lifestyle might have 
changed due to the reduction is not a sufficient basis on 
which his claim may be granted.  Based on the veteran's 
countable annual income, the reduction of his improved 
pension benefits was proper.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

